

116 HRES 49 IH: Supporting Coptic Christians in Egypt.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 49IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Hill of Arkansas (for himself, Mr. Cicilline, Mr. Barr, Mr. Correa, Mr. Bost, Mrs. Walorski, Mr. Bilirakis, Mr. Lipinski, Mr. David P. Roe of Tennessee, Mr. Moolenaar, Mr. Shimkus, Mr. Rouzer, and Mr. Babin) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting Coptic Christians in Egypt. 
Whereas St. Mark brought Christianity to Egypt, where Coptic Christians have been one of the indigenous people of Egypt for over 2,000 years; Whereas there are over 10,000,000 Copts in Egypt, making the Copts the largest Christian and the largest non-Muslim community in the Middle East; 
Whereas Copts and other Christians have been targets of societal aggression resulting in the loss of life, property, and the destruction of churches; Whereas, in January 2015, President Abdel Fattah el-Sisi was the first Egyptian President to make an appearance at a Coptic Christian Christmas liturgy; 
Whereas, in August 2016, Egypt passed Law 80 to streamline the church construction process; Whereas, as of November 2018, of the approximately 3,800 unlicensed churches awaiting legalization, authorities have conditionally recognized only 627; 
Whereas there are 39 members of Egypt’s Parliament that are Coptic; Whereas, in 2018, President el-Sisi appointed the first Coptic female Governor, Dr. Manal Awad Mikhael, to Damietta Governorate and a Coptic man, Dr. Gamal Gad Saad as Governor of Daqahleya Governorate; 
Whereas previously there were no Copts among the 27 Governors and 18 Deputy Governors in the entire country; Whereas Coptic Christians face discrimination in Egypt’s public-sector employment, including the police force, armed services, education, the judiciary, and the foreign service; 
Whereas Islamic State of Iraq and Syria (ISIS) released a video calling Copts their favorite prey and warning of increased attacks; Whereas violence against Coptic Christians, particularly in local villages, is rarely punished, making Copts more susceptible to attacks; 
Whereas Egyptian Government officials frequently participate in informal reconciliation sessions to address incidents of sectarian violence or tension, saying that such sessions prevented further violence; Whereas according to human rights groups, the reconciliation sessions have regularly led to outcomes unfavorable to religious minorities and precluded recourse to the judicial system by such minorities; 
Whereas, in the summer of 2017, Egypt’s security apparatus warned churches against attacks and urged them to cancel their summer activities for fear of attacks by Islamists; Whereas civil society institutions, women’s rights organizations, nongovernmental organizations (both national and foreign) have been shut down or their activities severely curtailed; 
Whereas journalists, thinkers, and dissenters have been silenced or imprisoned; Whereas United States diplomatic leadership contributes meaningfully and materially to the international protection of religious minorities and their faith-based practices and places of worship; 
Whereas the United States has a strong interest in combatting the threat of Islamic terrorism and ensuring the stability of the region; and Whereas religious freedom and human rights are an essential cornerstone of democracy that promotes respect for individual liberty and contributes to greater stability and are priority values for the United States in promoting its engagement with other countries: Now, therefore, be it 
That the House of Representatives— (1)acknowledges the central and historic importance of the United States-Egypt partnership in advancing the common interests of both countries;  
(2)appreciates Egypt’s regional role as a partner in the fight against terrorism and violent extremism;  (3)recognizes the necessity for Egypt’s leaders to take steps toward education reform that prioritize impartial instruction of all religions and political reform that prioritizes human rights, fundamental freedoms, and the rule of law;  
(4)urges the Government of Egypt to enact serious and legitimate reforms to ensure Coptic Christians are given the same rights and opportunities as all other Egyptian citizens; and (5)urges the Government of Egypt to take additional steps to end the culture of impunity for attacks on Christians, to continue to undertake the arrest, prosecution, and conviction of individuals who carry out attacks on Copts and other Christians in Egypt, and to hold accountable Government officials who fail to enforce the law. 
